March 20, 2019

Judge Conrad,

My name is Patricia Lane Creighton, Pat to those who know me well, and | am the 66 year old wife of Jon.
| am writing on his behalf. We met 45 years ago last month and we have been together ever since. 38
of those years we have been married. He is the love of my life. We compliment each other and make
each other better. | am outgoing, passionate and creative while he is reserve, level headed and is a
mathematical thinker. He helps me to be more reflective and less reactive. | help him to see the beauty
around us and experience joy.

We have always been a team and have a simple, modest life. After we were married in 1980 we had
very little to our name. We have never been afraid of hard work. We live in the home built by Jon's
great grandfather in 1915 and have renovated each room, four of them by ourselves, as money became
available. We raise a huge vegetable garden that helps to feed us the entire year and allows us to share
with neighbors as well. In 1982 we started traveling with Jon's parents and discovered how much we
enjoyed it. | took on a second job in 1986 to assist with finances so that we could gO on vacations
without disrupting the savings schedule that Jon had set up.

| was told by my grandmother to watch how this man that | thought | loved interacts with his
parents and family before deciding | wanted to marry him. She said this would tell me a lot. it did.
| am sure others offering support to my husband have referred to what | termed as an abyss of
patience for his father, but particularly his mother, over the many years we were together. He

was kind and generous to my parents and they loved him until the day they died.

Jon has always given to others in need. My nephew, lan, tragically became a quadriplegic at the age of
20. He was assisted financially and othewise by my husband until his death 3 years ago. He still helps my
sister, lan's mother, to this day. | have a close friend that moved away only to find that she has a rare
form of cancer. Jon sends her money monthly and lights a candle for her each week at church. We also
sponsored a young, bright, promising young man from Cambodia who was working with a NGO in
Phenom Phen to come to the USA, attend college and gain employment. He now lives in Lowell,
Massachusetts with his wife and children. They are all American citizens.

Here in Western North Carolina, Jon made a donation to the Pigeon Roost Fundamentalist Brethren
Church. The donaion was a house and adjacent parcel of land that we acquired in a purchase when our
neighbor next to our cabin passed away. Several people in our immediate Mitchell County community
are members and the church is just down the road. Their need was great and it has been a point of joy
for us both to be able to help in this way.

At work, a coworker's husband could no longer sleep in their existing bed due to severe medical
conditions. Jon purchased a bed, box springs and mattress delivered to their house and installed as a
surprise. Jon was always finding jobs and rerouting responsibilities of those employees that were skilled

Case 1:18-cr-00088-RJC-WCM Document 73-1 Filed 08/21/19 Page 1of3
and talented that found themselves out of favor with Wanda Greene. This was a frequent occurrence
and most often had nothing to do with ability, conduct or performance but rather what they wore, who
they liked or how well they kissed up.

The elephant in the room, in your courtroom, is Wanda Greene. | understand owning up and taking
responsibility. But one has to consider what would transpire to put all of this in motion in the first place.
This woman was mean spirited, arrogant and entitled. Wanda was feared by most of the County
employees. | worked as Training Coordinator in the Child Care Services Department for the County for
32 years and watched as Wanda destroyed people's lives as flipantly as ordering a cheeseburger. If you
stood up to her or even disagreed, your days were numbered. An employee that | will refer to as "Lois"
was a hard working, excellent employee and was a friend to Jon and me. Wanda made a bad decision
and insisted that Lois take over a position she was not trained for and was not capable of doing. When
Lois failed, Jon was directed to either fire her or make use of her in his department, which he did.
Another employee that | will refer to as "Jim" was a supervisor in another department and a mutual
friend. Wanda decided to reorganize the service section where Jim worked. When Jim expressed
concerns about some of the proposed changes in an appropriate fashion he was promptly sent on
vacation by Wanda and was told that when he got back she would decide if she would retain him as an
employee. She called Jon and said that when Jim returned he could put him in his department or fire
him, she did not care. Jon moved him over to the Planning department as a Planner where he brought
much to the table and proved his value.

Wanda was also ruthless with departmental cuts without regard to the community need or the impact
on County infrastructure. | saw wonderful programs that delivered exemplary services making a huge
impact in our community and across our state, be tossed to the curb because she deemed them "non-
core services" and had better ways to spend that money. An example of this was the termination
and/or selling off of the County child care programs and doing away with the Resource and Referral
services. Now, current Commissioners are scrambling to find ways to create and support child care so
that parents can stay employed. It has been termed a crisis.

In my opinion these examples are why, at least in part, my husband went along with these
transgressions. Jon did not want to lose his job and was not ready to retire. He had invested much to
build a solid team in the Planning Department and did not want to see it disassembled. To disagree was
frequently the kiss of death. He did not push back. He did wrong. The moment he had the opportunity
to compensate the County for his wrong doing, he took it. | understand that no one else tried to make
things right.

What my husband did was terribly wrong. At times | am overcome with guilt and regret that | did not
see this unfolding and help him make better decisions. | suffer and am punished along with him and |
suppose that it is fitting. | have seen much of what we worked for monetarily be taken away. We have
been tossed by all financial institutions we dealt with. |am experiencing health issues due to stress
including very high blood pressure when low numbers have always the norm for me. | am saddened and
hurt by the harm that has been done to the County through his actions. | struggle with depression and

Case 1:18-cr-00088-RJC-WCM Document 73-1 Filed 08/21/19 Page 2 of 3
the need to stay positive to support him through this experience. We both have already paid some of
what we owe.

Sir, |am a Christian. | feel strongly about talking responsibility for what you do wrong, asking for
forgiveness and forgiving those that have done us wrong. | believe in gratitude and sharing God's
blessings with others. Jon's situation has brought new challenges to my faith. | struggle with trying to
keep good thoughts for the other persons involved. | struggle with the feeling that no matter how much
you do right, how much money you save your place of employment over the years, how many projects
you make possible, how much of you is poured into your job - if you make a mistake none of that seems
to matter. But the very nature of my belief holds hope that you will see the cooperation, caring and
potential for good that Jon has and that you will be lenient with him as you pass judgement. This is my
prayer.

 
   

Sincerely,

at Creighton

Case 1:18-cr-00088-RJC-WCM Document 73-1 Filed 08/21/19 Page 3of3
